766 N.W.2d 857 (2009)
SIERRA CLUB MACKINAC CHAPTER, Plaintiff-Appellee,
v.
DEPARTMENT OF ENVIRONMENTAL QUALITY, Defendant-Appellant.
Docket Nos. 135898. COA No. 269181.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the motion for admission pro hac vice is GRANTED. The application for leave to appeal the January 15, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J. (dissenting).
This case involves Department of Environmental Quality (DEQ) regulations concerning how Michigan's nearly 200 large animal farms, referred to as "concentrated animal-feeding operations (CAFOs)" must dispose of vast amounts of manure. This case produced a published Court of Appeals opinion with a dissent, and the DEQ now appeals, arguing that the Court of Appeals: (a) improperly reviewed the Environmental Protection Agency's approval of a state permit program, which it asserts is exclusively reserved for federal courts; and (2) mistakenly held that comprehensive nutrient management plans that must be submitted to the DEQ by CAFOs constituted an effluent limitation. The issues in this case are jurisprudentially significant and important for the agricultural economy of this state. Therefore, I would grant leave to appeal to consider these and other arguments.
CORRIGAN, J., joins the statement of MARKMAN, J.